Citation Nr: 0718077	
Decision Date: 06/15/07    Archive Date: 06/26/07	

DOCKET NO.  05-10 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUES

1.  Entitlement to service connection for chronic lymphocytic 
leukemia. 

2.  Entitlement to service connection for basal cell 
carcinoma.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from February 1965 to 
February 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a January 2004 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.


FINDINGS OF FACT

1.  Chronic lymphocytic leukemia is not shown to have been 
present in service, or for many years thereafter, nor is it 
the result of any incident or incidents of the veteran's 
period of active military service.

2.  Basal cell carcinoma is not shown to have been present in 
service, or for many years thereafter, nor is it the result 
of any incident or incidents of the veteran's period of 
active military service.


CONCLUSIONS OF LAW

1.  Chronic lymphocytic leukemia was not incurred in or 
aggravated by active military service, nor may such a 
disability be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).

2.  Basal cell carcinoma was not incurred in or aggravated by 
active military service, nor may such a disability be 
presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In reaching this determination, the Board wishes to make it 
clear that it has reviewed all of the evidence in the 
appellant's claims file, which includes his multiple 
contentions, service medical records, and various VA 
inpatient and outpatient treatment records.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim, and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran in this case seeks service connection for chronic 
lymphocytic leukemia and basal cell carcinoma.  In pertinent 
part, it is contended that those disabilities are the result 
of exposure to several types of "hazardous materials" during 
the veteran's period of active military service.

In that regard, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131 (West 2002).  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303 (2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the incurrence or aggravation of a disease or 
injury during service; and (3) medical evidence of a nexus 
between the claimed inservice disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999).

Moreover, where a veteran served ninety (90) days or more 
during a period of war, and chronic lymphocytic leukemia or 
basal cell carcinoma becomes manifest to a degree of 
10 percent within 1 year of date of termination of such 
service, such disease shall be presumed to have been incurred 
in service even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2006).

After considering all information and lay and medical 
evidence of record in a case with respect to benefits under 
laws administered by the Secretary, when there is an 
approximate balance of positive and negative evidence 
regarding any issue material to the determination of a 
matter, the benefit of the doubt will be given to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  The 
benefit of the doubt rule is inapplicable when a 
preponderance of the evidence is against the claim.  Ortiz v. 
Principi, 274 F.3d 1361 (Fed. Cir. 2001).

In the present case, service medical records are negative for 
history, complaints, or abnormal findings indicative of the 
presence of chronic lymphocytic leukemia or basal cell 
carcinoma.  At the time of a service separation examination 
in January 1968, there was no evidence of either carcinoma of 
the skin or chronic lymphocytic leukemia.  Nor was any 
pertinent diagnosis noted.

In point of fact, the earliest clinical indication of the 
presence of chronic lymphocytic leukemia is revealed by a VA 
record of hospitalization covering the period from late 
February to early March 1999, more than 30 years following 
the veteran's discharge from service, at which time it was 
noted that the veteran was being seen for further workup of 
anemia first noted during the course of a preoperative 
evaluation for tooth extraction earlier in February.  Basal 
cell carcinoma was first noted no earlier than May 2002, more 
than 34 years following the veteran's discharge from service, 
at which time a mole on his nasal ala proved positive for 
such pathology.  Significantly, at no time has the veteran's 
leukemia or basal cell carcinoma been attributed to exposure 
to hazardous materials during his period of active military 
service.  Under the circumstances, and absent a demonstrated 
nexus to service, the veteran's claims for service connection 
must be denied. 

As an aside, the Board also notes that there is no evidence 
of record showing that the veteran served in the Republic of 
Vietnam or any waters off the shore of the Republic of 
Vietnam; nor has the veteran alleged such service.  The 
veteran's DD-214 is silent in this regard and a February 2005 
printout from the Department of the Navy confirms the 
aforementioned finding.  Thus, no consideration of applicable 
law and regulations in this regard is warranted.  

A preponderance of the evidence weighs against the veteran's 
claims.  Thus, service connection for chronic lymphocytic 
leukemia and basal cell carcinoma is denied.

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) [codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)] redefined VA's duty to assist a veteran in the 
development of his claims.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify a 
veteran of any evidence that is necessary to substantiate his 
claims, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The 
requirements apply to all five elements of a service 
connection claim:  veteran status, existence of a disability, 
connection between the veteran's service and the disability, 
degree of disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case the RO).  Id.; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, the VCAA requirements may be satisfied if any errors 
in the timing or content of such notice are not prejudicial 
to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in correspondence of October and November of 
2003, the RO provided notice to the veteran regarding what 
information and evidence was needed to substantiate his 
claims for service connection, as well as what information 
and evidence should be submitted by him, what information and 
evidence would be obtained by VA, and the need for the 
veteran to advise VA of or submit any further evidence in his 
possession pertaining to his claims.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records, as well as VA inpatient 
and outpatient treatment records.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion if necessary to 
decide the claim.  An examination was not provided in this 
case, since there is no suggestion, except by the veteran's 
unsubstantiated allegations, that the veteran's chronic 
lymphocytic leukemia and basal cell carcinoma may be 
associated with service.  See Wells v. Principi, 326 F.3d 
1381, 1384 (Fed. Cir. 2003); McClendon v. Nicholson, 20 Vet. 
App. 79 (2006).  The Board finds that referral of the case 
for the purpose of obtaining a medical opinion is not 
warranted.

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate his claims, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by order of events in this case.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  Moreover, as 
the Board has concluded that a preponderance of the evidence 
is against the veteran's claims for service connection, any 
question as to the appropriate evaluation or effective date 
to be assigned has been rendered moot.  Any error in the 
sequence of events or content of the notice is not shown to 
have had any effect on the case, or to have caused injury to 
the claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).


ORDER

Service connection for chronic lymphocytic leukemia is 
denied.

Service connection for basal cell carcinoma is denied.



	                        
____________________________________________
	C. CRAWFORD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


